United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carson City, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1143
Issued: January 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 24, 2015 appellant filed a timely appeal from a December 4, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he was disabled
from April 5 to 7, 2012 due to his accepted employment injuries.

1
2

5 U.S.C. § 8101 et seq.

OWCP issued decisions on January 15 and March 23, 2015 addressing different issues. Appellant has filed
separate appeals from these decisions which will be considered by the Board under separate docket numbers.

FACTUAL HISTORY
On June 28, 2010 appellant, then a 55-year-old carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained low back and neck pain, trigger finger of the right
thumb, and pain, strains, and spasms of the right arm, shoulder, hip, buttocks, and leg causally
related to factors of his federal employment. OWCP accepted the claim for an aggravation of
lumbar degenerative disc disease, right lumbar radiculitis, a temporary aggravation of right
thumb arthritis, and a temporary aggravation of right thumb trigger finger.
The record contains numerous OWCP decisions and extensive medical evidence
addressing various periods of disability. The Board will set forth the factual and medical
evidence relevant to the issue of whether appellant was disabled from April 5 to 7, 2012 due to
his accepted employment injury.
On April 4, 2012 Dr. Daniel T. Robertson, a Board-certified orthopedic surgeon,
evaluated appellant for right thumb pain. He diagnosed right thumb carpometacarpal (CMC)
arthritis and mild triggering. Dr. Robertson noted that appellant attributed his symptoms to
grasping and pinching activities at work. He injected appellant’s right thumb with a steroid.
Dr. Robertson found that appellant could work without limitations.
In a work excuse note dated April 11, 2012, Dr. Robertson diagnosed right CMC joint
osteoarthritis and right trigger thumb. He advised that appellant was under his care from April 4
to 7, 2012 and could resume work on April 9, 2012.
In a work excuse note dated June 6, 2013, Dr. Robertson indicated that he treated
appellant from April 4 to 7, 2012. He found that appellant could return to work on April 9, 2012.
Dr. Robertson related that appellant could not use his hand as a result of “[t]rauma from [an]
injection and steroid.” Dr. Robertson prescribed narcotic pain medication and advised appellant
to “rest [his] hand for 3 days.”
A time analysis form dated December 26, 2013 indicated that appellant used sick leave
from April 5 to 7, 2012 due to an aggravation of right thumb arthritis.3
On April 23, 2014 appellant requested leave buyback for time lost from work from
April 5 to 7, 2012 due to his accepted employment injury.
By letter dated April 30, 2014, OWCP advised appellant that the April 4, 2012 report and
the April 11, 2012 and June 6, 2013 work excuse notes from Dr. Robertson were insufficient to
show that appellant was disabled from April 5 to 7, 2012. It requested that he submit
contemporaneous evidence from his physician addressing disability for the claimed period. No
response was received.

3

In a report dated December 28, 2012, Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon and OWCP
referral physician, diagnosed an aggravation of spinal stenosis primarily at L4-5, a disc protrusion at L5-S1, and
facet arthropathy. He found that appellant was disabled from work beginning April 16, 2012.

2

By decision dated June 11, 2014, OWCP found that appellant had not established that he
was disabled from April 5 to 7, 2012 as a result of his accepted employment injury. It found that
he had not submitted rationalized medical evidence contemporaneous with the period of claimed
disability explaining why he was unable to work.
On September 10, 2014 appellant requested reconsideration of the June 11, 2014
decision. He related that he could not use his hand from April 5 to 7, 2012 and took narcotic
pain medication during this time. Appellant noted that he resumed work for one day on April 11,
2012 and then was off work for a year due to right thumb surgery.
In a note dated September 10, 2014, a supervisor from Dr. Robertson’s medical office
related that appellant telephoned the night of April 4, 2012 because he was experiencing “severe
pain from the injection.” The supervisor indicated that Dr. Robertson released appellant to his
usual employment following the injection before learning of his reaction to the injection.
In a transcript of a telephone call dated April 4, 2012, received by OWCP on
September 10, 2014, appellant advised that he had undergone an injection and was in
considerable pain.
In an undated report, Dr. Robertson noted that he had evaluated appellant on September 7
and October 19, 2011, and April 4, May 16, and September 17, 2012. He diagnosed CMC
arthritis and triggering of the right thumb. Dr. Robertson noted that appellant “underwent a
steroid injection at the CMC joint which caused increased pain and did not improve symptoms.”
He attributed appellant’s right thumb condition to work activities.
By decision dated December 4, 2014, OWCP denied modification of its June 11, 2014
decision. It determined that appellant had not submitted a rationalized report containing
objective findings establishing that he was unable to perform any work from April 5 to 7, 2012.
On appeal appellant contends that he experienced pain after his steroid injection such that
he was unable to work for three days. He contacted his physician the evening of the injection
due to his pain and swelling and his physician took him off of work for three days.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of
disability claimed, the employee has the burden of establishing that he was disabled for work as
a result of the accepted employment injury.5 Whether a particular injury causes an employee to
become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.6

4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

5

See Amelia S. Jefferson, id.

6

See Edward H. Horton, 41 ECAB 301 (1989).

3

Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wageearning capacity.9 When, however, the medical evidence establishes that the residuals or
sequelae of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in his employment, he is entitled to compensation for any loss of
wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his disability and
entitlement to compensation.10
ANALYSIS
OWCP accepted that appellant sustained an aggravation of lumbar degenerative disc
disease, right lumbar radiculitis, a temporary aggravation of right thumb arthritis, and a
temporary aggravation of right thumb trigger finger causally related to factors of his federal
employment. Appellant filed a claim for wage-loss compensation from April 5 to 7, 2012. As
noted above, he must submit medical evidence specifically addressing the claimed period of
disability. Without this requirement, a claimant could effectively self-certify that he was
disabled and entitled to compensation for a particular date or dates.11
In a report dated April 4, 2012, Dr. Robertson diagnosed CMC arthritis and triggering of
the right thumb. He injected appellant’s right thumb with a steroid and released him to resume
work without restrictions. Dr. Robertson did not find appellant disabled and thus the April 4,
2012 report does not support his claim for disability compensation.
In an April 11, 2012 work slip, Dr. Robertson diagnosed right CMC joint osteoarthritis
and right trigger thumb. He advised that appellant was under his care from April 4 to 7, 2012
and could resume work on April 9, 2012. Dr. Robertson did not address the cause of appellant’s
disability and thus the report is of little probative value.12

7

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

Id.

12

See S.T., Docket No. 15-1362 (issued October 1, 2015); Ellen L. Noble, 55 ECAB 530 (2004).

4

In a June 6, 2013 report, Dr. Robertson noted that he treated appellant from April 4 to 7,
2012 and opined that he could resume work on April 9, 2012. He explained that appellant could
not use his hand during this time and required narcotic pain management. Dr. Robertson did not,
however, provide rationale for his opinion other than to note that appellant needed pain
management. Medical conclusions unsupported by rationale are of diminished probative value.13
Such rationale is particularly important in this case, given that Dr. Robertson’s opinion on
appellant’s ability to work from April 4 to 7, 2012 is not contemporaneous with the claimed
period of disability.14
A supervisor from Dr. Robertson’s office noted that appellant telephoned at night on
April 4, 2012 complaining of significant pain after his injection. The supervisor related that
Dr. Robertson did not know that he had reacted to the injection when he released appellant to
return to his regular employment. Lay individuals, however, are not competent to render a
medical opinion.15 The issue of causal relationship is a medical one and must be resolved by
probative medical evidence.16
In an undated report, Dr. Robertson noted that he had evaluated appellant on multiple
dates, including April 4, 2012. He diagnosed CMC arthritis and triggering of the right thumb.
Dr. Robertson noted that appellant “underwent a steroid injection at the CMC joint which caused
increased pain and did not improve symptoms.” He attributed appellant’s right thumb condition
to work activities. Dr. Robertson, however, did not specifically address whether appellant could
work from April 5 to 7, 2012 and thus his opinion is of little probative value.17
On appeal appellant maintains that he was unable to work after the steroid injection to his
thumb due to pain and swelling. His physician advised that he should not work for three days.
Appellant has the burden, however, to submit rationalized medical evidence which supports a
causal relationship between the period of disability, and the accepted injury.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
disabled from April 5 to 7, 2012 due to his accepted employment injuries.
13

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

14

Medical evidence contemporaneous to the injury or disability may be afforded greater probative value in the
weight of medical evidence. George Sevetas, 43 ECAB 424 (1992).
15

See B.H., Docket No. 15-0978 (issued October 22, 2015); Gloria J. McPherson, 51 ECAB 441 (2000).

16

Id.

17

See supra note 12.

18

See S.H., Docket No. 14-1574 (issued March 27, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

